Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 8 September 1812
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Sep. 8th. 1812

It is two years this month, through the Blessing of Heaven, since I have been prevented by Sickness, from sitting at our Table & giving a portion to each of my family in due Season, which is a Favour, which I cannot feel too grateful for—But for this fortnight past I have with Others in the Neighbourhood, been afflicted with what is called the Disorder of the Season—There has been but few persons very bad, & but one Death in the Town, & that was an elderly Gentleman, who boarded at the next House, I was myself too unwell to visit him—He did not lie sick but just a week—Mr Peabody visited him, the last thing he did, before he went to Boston & the first when he got home—He died the next morning one Clock—He was said to be a respectable man—His Children altho lived at Newbury all came to see him—& were very attentive—His only Daughters Solicitude seemed to be cheifly for her Father’s immortal Soul—Wanted to have somebody converse, & to pray with him—& in Mr Peabody’s absence, Ms Vose, performed the Christian Office—“O pray earnestly said he, (with faultering accents,) that I may be a converted Man”—It is the desire of all, to “die the Death of the Righteous,” but how happy would it be if were all more anxiously concerned to live the life of the Righteous—
Last Saturday, our dear Mrs Adams, & her Sister made us a short visit—I was glad to find her Children were well enough to come with her to Haverhill, I hope a change of air will quite recover their health—We were all rejoiced to see her, though I was not able then to sit from the Bed, but a little while at a time—The rest of my family are comfortable—Abby A. Shaw recovered from her illness, sooner than I feared she would, & is an excellent Nurse—I am now much better, & the fever attending the disorder has almost left me, though I feel such a restlessness in my Limbs, as makes me very uncomfortable at times—especially a nights—I believe it is owing to weakness, & a unniversality Debility—If I can get well enough to take the air, & ride I hope I shall gain strength—
Poor George spied a little Rabbit as he was coming from School, & he, with all the rest of the Scholars run after the innocent thing, & struck his foot upon a stick, or log, & it has made him very lame—He kept it on the Bed a few days, & it is now well enough for him to go to School again to day—John, & the rest are very well—
Our Vacation will be the first, or second week in October, I suppose you would like to have the Children then go on to Quincy—I would have the two Cranch’s Visit there friends then, it will do them good to go into Company—they are too dent now—but a modest youth is always valued
If I should visit you at Quincy, I shall want to get me either a new Crape, or black Silk, Mrs Adams said you had a ed silk made for you, please to let me know if they will not fray, & which you would advise me to get—my old black silk will do for a common Gown—I believe I shall send to Mrs Foster to get me something, but I do not know which would be best—write soon as you can, my head swims, & I can only, with the tenderest affection where due, say that I am, your / Sister
E P—